DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see section titled “Claim Objection”, with respect to claim 11 have been fully considered and are persuasive.  The objection of claim 14 have been withdrawn.
Applicant’s arguments, see section titled “Regarding Claim 11”, with respect to claim 11 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claim 11 have been withdrawn.
Applicant’s arguments, see section titled “Regarding Claim 12”, with respect to claim 12 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claim 12 have been withdrawn.
Applicant’s arguments, see section titled “Regarding Claim 13”, with respect to claim 13 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claim 13 have been withdrawn.
Applicant’s arguments, see section titled “Regarding Claim 16”, with respect to claim 16 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claim 16 have been withdrawn.
Applicant’s arguments, see section titled “Regarding Claim 17 and 18”, with respect to claims 17-18 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claims 17-18 have been withdrawn.

Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  change “subpools” in line 9 to “subpool”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, claim 11 has been amended to now recite “each of the Q1 first time-frequency resource subpools is one-to-one corresponding to each of Q1 second time-frequency resource subpools”. Applicant states that support is found in ¶ 77-79 of the specification. After a review of these paragraphs and the rest of the specification, the specification does not support the above limitation. Paragraph 77-79 and the rest of the specification recite or similarly recite “Q1 first time-frequency resource subpools are one-to-one corresponding to Q1 second time-frequency resource subpools”, which is different than what is now recited. Furthermore, Applicant has amended claim 11 to now recite “determines whether a corresponding second time-frequency resource subpool is in the second time-frequency resource based on whether a first time-frequency resource subpool is occupied”. Applicant states that support is found in ¶ 77-79 of the specification. After a review of these paragraphs and the rest of the specification, the specification does not support the above limitation. The closest the Examiner found is “whether any one first time-frequency resource subpool of the Q1 first time-frequency resource subpools is occupied is used for determining whether the second time-frequency resource pool comprises a corresponding second time-frequency resource subpool”. As shown, a first time-frequency resource subpool is of the Q1 first time-frequency resource subpools but the above limitation does not show that the first time-frequency resource subpool is of the Q1 first time-frequency resource subpools. Claims 12-15 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Regarding claim 13, claim 13 has been amended to now recite “each of the Q1 second time-frequency resource subpools is one-to-one corresponding to each of Q1 third time-frequency resource subpools”. Applicant does not provide support for such amendment nor has the Examiner found support for such amendment. The closest the Examiner could find is “the Q1 second time-frequency resource subpools are one-to-one corresponding to Q1 third time-frequency resource subpools”, which is different than what is now recited. Furthermore, Applicant has amended claim 13 to now recite “determines whether a corresponding third time-frequency resource subpool is in the third time-frequency resource pool based on whether a second time-frequency resource subpool is occupied”. After a review of the specification, the specification does not support the above limitation. The closest the Examiner found is “whether any one second time-frequency resource subpool of the Q1 second time-frequency resource subpools is occupied is used for determining whether the third time-frequency resource pool comprises a corresponding third time-frequency resource subpool”. As shown, a second time-frequency resource subpool is of the Q1 second time-frequency resource subpools but the above limitation does not show that the second time-frequency resource subpool is of the Q1 second time-frequency resource subpools.
Regarding claim 16, claim 16 has been amended to now recite “each of the Q1 first time-frequency resource subpools is one-to-one corresponding to each of Q1 second time-frequency resource subpools”. After a review the specification, the specification does not support the above limitation. The closest the Examiner found is “Q1 first time-frequency resource subpools are one-to-one corresponding to Q1 second time-frequency resource subpools”, which is different than what is now recited. Furthermore, Applicant has amended claim 16 to now recite “determines whether a corresponding second time-frequency resource subpool is in the second time-frequency resource based on whether a first time-frequency resource subpool is occupied”. After a review of the specification, the specification does not support the above limitation. The closest the Examiner found is “whether any one first time-frequency resource subpool of the Q1 first time-frequency resource subpools is occupied is used for determining whether the second time-frequency resource pool comprises a corresponding second time-frequency resource subpool”. As shown, a first time-frequency resource subpool is of the Q1 first time-frequency resource subpools but the above limitation does not show that the first time-frequency resource subpool is of the Q1 first time-frequency resource subpools. Claims 17-20 fails to resolve the deficiency of claim 16 and are thus rejected under similar rationale.
Regarding claim 18, claim 18 has been amended to now recite “each of the Q1 second time-frequency resource subpools is one-to-one corresponding to each of Q1 third time-frequency resource subpools”. Applicant does not provide support for such amendment nor has the Examiner found support for such amendment. The closest the Examiner could find is “the Q1 second time-frequency resource subpools are one-to-one corresponding to Q1 third time-frequency resource subpools”, which is different than what is now recited. Furthermore, Applicant has amended claim 18 to now recite “determines whether a corresponding third time-frequency resource subpool is in the third time-frequency resource pool based on whether a second time-frequency resource subpool is occupied”. After a review of the specification, the specification does not support the above limitation. The closest the Examiner found is “whether any one second time-frequency resource subpool of the Q1 second time-frequency resource subpools is occupied is used for determining whether the third time-frequency resource pool comprises a corresponding third time-frequency resource subpool”. As shown, a second time-frequency resource subpool is of the Q1 second time-frequency resource subpools but the above limitation does not show that the second time-frequency resource subpool is of the Q1 second time-frequency resource subpools.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear what “a corresponding second time-frequency resource subpool” is corresponding to. Previously, it appears that a corresponding second time-frequency resource subpool corresponds to any one first time-frequency resource subpool of the Q1 first-time frequency resource subpools. Claims 12-15 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Regarding claim 13, it is unclear what “a corresponding third time-frequency resource subpool” is corresponding to. Previously, it appears that a corresponding third time-frequency resource subpool corresponds to any one second time-frequency resource subpool of the Q1 second-time frequency resource subpools.
Regarding claim 16, it is unclear what “a corresponding second time-frequency resource subpool” is corresponding to. Previously, it appears that a corresponding second time-frequency resource subpool corresponds to any one first time-frequency resource subpool of the Q1 first-time frequency resource subpools. Claims 17-20 fails to resolve the deficiency of claim 16 and are thus rejected under similar rationale.
Regarding claim 18, it is unclear what “a corresponding third time-frequency resource subpool” is corresponding to. Previously, it appears that a corresponding third time-frequency resource subpool corresponds to any one second time-frequency resource subpool of the Q1 second-time frequency resource subpools.

Allowable Subject Matter
Claim(s) 1-10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “the first time-frequency resource pool and the second time-frequency resource pool are located on a first frequency subband and a second frequency subband respectively, the first time-frequency resource pool and the second time-frequency resource pool are orthogonal in time domain; the first time-frequency resource pool comprises Q1 first time-frequency resource subpools, the Q1 first time-frequency resource subpools are one-to-one corresponding to Q1 second time-frequency resource subpools, and whether any one first time-frequency resource subpool of the Q1 first time-frequency resource subpools is occupied is used for determining whether the second time-frequency resource pool comprises a corresponding second time-frequency resource subpool; and the Q1 is a positive integer” of claim 1 and similarly for claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476